UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4206
DONALD G. RICHARDS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                         (CR-01-318-A)

                      Submitted: August 22, 2002

                      Decided: September 10, 2002

        Before WILKINS and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Drewry B. Hutcheson, Jr., MCGINLEY, ELSBERG & HUTCHE-
SON, P.L.C., Alexandria, Virginia, for Appellant. Paul J. McNulty,
United States Attorney, Matthew W. Friedrich, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.
2                     UNITED STATES v. RICHARDS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Over a period of several years, real estate lawyer Donald G. Rich-
ards diverted funds out of his attorney trust account for his own use.
A grand jury indicted Richards on eight counts of mail fraud, in viola-
tion of 18 U.S.C. § 1341 (2000). Following a jury trial, Richards was
convicted on seven of the eight counts of mail fraud. The district
court sentenced Richards to thirty-seven months in prison. Richards
appeals, arguing that the district court erred by enhancing his sentenc-
ing based on a vulnerable victim and obstruction of justice (perjury).
We affirm.

   Richards first argues that the district court erred by enhancing his
sentence pursuant to U.S. Sentencing Guidelines Manual
§ 3A1.1(b)(1) (2001). This guideline provides for a two-level upward
adjustment if the defendant knew or should have known a victim of
the offense was a vulnerable victim. Richards knew that one of his
clients, John Husch, had been institutionalized for a mental break-
down. Richards misappropriated approximately $138,000 belonging
to Husch. We find that the district court did not clearly err by finding
that Husch was a vulnerable victim and, on that basis, enhancing
Richards’ sentence under USSG § 3A1.1. United States v. Parolin,
239 F.3d 922, 927 n.2 (7th Cir.), cert. denied, 533 U.S. 923 (2001);
United States v. Brawner, 173 F.3d 966, 973 (6th Cir. 1999); United
States v. Cruz, 106 F.3d 1134, 1138-39 (3d Cir. 1997).

   Next, Richards claims that the district court erred in applying a
two-level adjustment for obstruction of justice based on perjured testi-
mony. See USSG § 3C1.1. To establish the obstruction of justice
enhancement based on perjury, the sentencing court must find by a
preponderance of the evidence that the defendant gave false testimony
concerning a material matter, with a willful intent to deceive, rather
than as a result of confusion, mistake, or faulty memory. United
                     UNITED STATES v. RICHARDS                     3
States v. Sun, 278 F.3d 302, 314 (4th Cir. 2002). Although we find
that the district court committed clear error when it concluded that
Richards testified that he obtained permission from a client to make
a partial payment and hence, committed perjury, any error was harm-
less because the district court properly concluded that Richards per-
jured himself when he denied converting client funds for personal
use. Therefore, the district court properly applied the two-level
enhancement for obstruction of justice.

   For these reasons, we affirm Richards’ conviction and sentence.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED